In re Griffin, Eddie C.; —Plaintiffs); applying for supervisory/remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “F”, No. 22659.
Granted. In connection with the record of the 1969 burglary arrest, if, as it appears, the time limitation for institution of prosecution under La.C.Cr.P. art. 571 has expired without the filing of formal charges, relator should be afforded the contradictory hearing, on briefs alone if possible, for which La.R.S. 44:9 C(2) provides to determine his entitlement to expungement in accordance with the provisions of that subsection.